Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16th, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 5,591,522 A1) in view of Kiyoshi et al (JP2001222919A).
With regards to claims 1-2, Sakai discloses an insulating tape for flat cable used in electronic wiring, the insulating tape comprising, laminated in order, a polyester film 12 (insulating film), an anchor coat (not depicted), and an adhesive layer 11 (Sakai: col. 2, lines 24-31; col. 9, lines 40-45; col. 10, lines 21-26; Fig. 4(a)). The adhesive layer has a thickness of 0.03 to 0.2 mm (30 to 200 microns), which 
Sakai does not appear to disclose the anchor coat as having a composition comprising 100 parts by mass of a thermoplastic saturated copolyester resin, and 3 to 25 parts by mass of a compound having two or more isocyanate groups per molecule.
Kiyoshi discloses a heat seal tape (reinforcing tape) having excellent flexibility (i.e., is flexible) and designed for a flat cable, the heat seal tape comprising an anchor coat layer 2 and a heat seal layer 3, laminated in order (Kiyoshi: Figs. 1-2; para. [0012]-[0019]). The anchor coat layer of Kiyoshi comprises a combination of a thermoplastic saturated polyester formed from multiple dihydric alcohol monomers (i.e., rendering the polyester a copolyester) and a multifunctional compound having between two and six isocyanate groups (Kiyoshi: para. [0014]-[0015]). The amount of multifunctional compound ranges from 0.5 to 10 parts by mass per 100 parts of polyester resin, which overlaps the claimed range of 3 to 25 parts mass of the multifunctional compound per 100 parts polyester resin (Kiyoshi: para. [0016]). Sakai and Kiyoshi are analogous art in that they are related to the same field of endeavor of tapes 
In addition, although the tape of Sakai comprises a hot-melt adhesive, Sakai does not appear to teach selection of a thermoplastic saturated copolyester adhesive for the hot-melt adhesive. However, it is noted that the heat seal layer of Kiyoshi comprises a combination of a thermoplastic saturated polyester formed from multiple dihydric alcohol monomers (i.e., rendering the polyester a copolyester) (Kiyoshi: para. [0014] and [0018]-[0019]). Selection of these materials would have been obvious to a person of ordinary skill from the viewpoint of enhancing heat resistance, durability, and blocking resistance (Kiyoshi: abstract).
Sakai and Kiyoshi do not appear to expressly disclose a conductor-adhesion evaluation of four or less as measured in claimed steps (1)-(5). However, Sakai and Kiyoshi teach a tape which is substantially identical in structure and composition to the tape of the present claims. A composition and its properties are inseparable. See MPEP 2112. Therefore, the tape of Sakai and Kiyoshi is expected to possess the claimed conductor-adhesion evaluation of four or less when measured by steps (1)-(5). It is noted that Sakai and Kiyoshi need not explicitly recite steps (1)-(5) to meet the present claim, so long as the tape of Sakai and Kiyoshi is capable of meeting the claimed conductor-adhesion evaluation of four or less when steps (1)-(5) are carried out upon it.
With regards to claim 6, the anchor coating thickness of 0.1 to 30 microns disclosed in Sakai overlaps the claimed range of 15 to 40 microns, thereby establishing a prima facie case of obviousness (see above discussion).
.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kiyoshi as applied to claims 1 and 2 above, and in further view of Shanai et al (US 2014/0158398 A1).
With regards to claim 4, Sakai and Kiyoshi teach a heat seal tape as applied to claim 1 above. However, Sakai and Kiyoshi do not appear to teach a softening temperature of 95C or higher.
Shanai discloses an adhesive resin composition used in forming a film for covering a flat cable, the film having structure and function similar to that of the claimed invention and Kiyoshi, in that it comprises a base film, an anchor coat, and an adhesive layer laminated in order, and further in that the film is used to protect a flat cable from high temperatures while remaining flexible (Kiyoshi: Figs. 1 and 2; para. [0003]-[0005] and [0064]). Sakai, Kiyoshi, and Shanai are analogous art because they are related to the same field of endeavor of adhesive films for protecting flat cables. Shanai teaches adjusting the softening point of the film material based on the needs one of ordinary skill has, with higher softening 
With regards to claim 8, Sakai and Kiyoshi teach a cable as applied to claim 2 above. Shanai teaches that amorphous resins in particular are widely used for adhesion purposes (Shanai: para. [0009]). Therefore, one of ordinary skill would have found it obvious to have selected an amorphous, or non-crystalline, copolyester for the anchor coat of Sakai and Kiyoshi, since amorphous resins have higher adhesion, adhesion being a main function of the anchor coat of Sakai (Shanai: para. [0009]). However, it is further noted that based on the disclosure of Shanai, an amorphous polyester is one of two choices known in the art, and therefore selection of an amorphous polyester constitutes selection of one option from a list of prior art-recognized solutions (i.e., it would have been obvious to try an amorphous polyester for the anchor coat polyester of Sakai) (Shanai: para. [0009])

Response to Arguments
	Applicant’s arguments have been considered but they are not found persuasive.
	Applicant argues that Sakai discloses an insulating tape having an adhesiveness of 0.28 N/14 mm, which is markedly inferior to the reinforcing tape of claim 1. This argument is not found persuasive as the adhesiveness value provided by Sakai is not counter-adhesion force evaluation as measured by steps (1)-(5) of present claim 1. The adhesiveness of 0.28 N/14 mm is measured by directly laminating a sample tape according to Sakai to a copper foil. However, steps (1)-(5) of claim 1, in contrast, recite two laminated sample tapes with an intervening set of 12 hard drawn copper wires therebetween. Sakai measures adhesion of its tape to copper only, whereas steps (1)-(5) are a measure of the tape’s adhesion to a combination of copper wire and itself. Therefore, the example of Sakai reciting an adhesiveness of 0.28 N/14 mm does not negate a finding that the tape of Sakai exhibits the claimed counter-adhesion force evaluation property.
	Applicant argues that the prior art does not mention the claimed property. This argument is not found persuasive as establishing a case of inherency/expectation does not require the prior art to explicitly acknowledge the inherent/expected property. That the tape of Sakai and Kiyoshi is substantially identical to that of the claimed invention is sufficient to establish a case of inherency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783